Citation Nr: 1451949	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 27, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1989 to January 1992

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection and assigned an initial rating for PTSD, effective August 27, 2009.

In August 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's original claim for service connection for PTSD was received on August 27, 2009. 

2. In an October 2009 rating decision, the RO granted service connection for PTSD effective August 27, 2009, the date on which the claim for service connection was received.
 
3. The Veteran did not submit a claim seeking service connection for PTSD prior to the date of receipt of his formal claim on August 27, 2009. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, VA has of record evidence including service treatment records, VA treatment records, private treatment records, VA examination reports, and a transcript of the Veteran's testimony at the August 2014 hearing.  There is no indication in the record that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)(i) .

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 

Here, the Veteran filed a claim for PTSD on August 27, 2009.  In October 2009, the RO granted service connection for PTSD, effective August 27, 2009, the date the Veteran filed his claim.  The Veteran claims that his effective date should be in February 1992, the date he filed a claim for a personality disorder.  According to the Veteran, he was misdiagnosed with anti-social personality disorder in service.  He contends that he should have been diagnosed with PTSD in service.  He also argues that he exhibited PTSD symptoms when he filed his February 1992 claim.  

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be August 27, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

There is no indication that the Veteran submitted a claim, formal or informal - concerning PTSD -- prior to the date of receipt of his claim on August 27, 2009.  See 38 C.F.R. §§ 3.151, 3.155.  The record does show that the Veteran submitted a claim for a personality disorder in February 1992, a month after separation.  However, treatment records from 1992 do not show a diagnosis of PTSD, instead they only reflect a diagnosis of an anti-social personality disorder.  The service medical records likewise do not mention PTSD.  A service narrative summary dated in November 1991 reflects diagnoses of alcohol abuse, hallucinogen (LSD) abuse, and antisocial personality disorder.  

The Board also finds that the Veteran did not raise a claim for PTSD when he submitted a compensation claim in October 1998.  At that time he reported having headaches, being irritable, being tired and having trouble with memory and concentration.  He was afforded a mental disorders examination by the VA in February 1999, but the examiner concluded that no significant psychiatric disorder was present.  It was noted in the report that he denied any history of psychiatric treatment.  

The earliest evidence of PTSD is not until many years later.  In fact, the record shows that the Veteran was diagnosed with PTSD in October 2009.  Furthermore, there was no indication from the Veteran during February 1992 that he intended to apply for service connection for PTSD.  Thus, the preponderance of the evidence is against the claim of entitlement to an effective date prior to August 27, 2009, for service connection for PTSD.

As the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an effective date earlier than August 27, 2009, for the award of service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


